Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Claim 1, 3, and 12 are independent.
This Application was published as U.S. 2020-0135201.
This Application is a continuation of 15/198285 which has been abandoned.
The reference applied to the Claims was also applied during the prosecution of the parent application and was discussed in detail.  It is still considered the best reference.  Any portion of the Specification that is considered by the Applicant to be novel and nonobvious can be pointed out and evaluated in cooperation with the Examiner and then placed inside the Claims.

Claim Objections
Claims 6 and 15 have been objected to for an informality which may be addressed as shown:
6. The method according to claim 3, further comprising: 
receiving a subsequent query for the dialogue; and
outputting a subsequent response to the subsequent query based on application of the per-turn policy of the data exchange task definition. 

Claim 15 has similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the parameter data” has no antecedent basis in Claim 1 and is not defined either.
Claim 2 depends from Claim 1 and inherits the indefiniteness.

(Note Claim 11 which depends from Claim 3 includes a definition “wherein the information comprises parameter data that is to be collected to enable the task owner resource to execute the task,” which can be brought into Claim 1.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Katariya (U.S. 2008/0010069).
Regarding Claim 1, Katariya teaches:
1. A method comprising: [Katariya teaches that the “authoring component 112” that communicates with an “author 118” on one side and a “task definition system 120" on another side to create and define a task that includes a dialog between the task and the user/customer.  The Claim steps are from the view point of the “authoring component 112” and the Specification of the instant Application sets out to create a tool for the programmers/”authors” that they can use without having to know the intricacies of the particular application that they are trying to write an interface for.  Katariya is directed to the same goal:  “[0005] A semantic and speech component provides a user interface for interaction with a user or author, and handles interactions with speech subsystems and semantic subsystems, so the user or author is not required to know the idiosyncrasies of each of those subsystems. In one embodiment, the semantic and speech component includes an authoring component that provides a user interface to an author, and handles all interactions with the speech and semantic subsystems required to author a speech related application….”]
receiving, from a task owner resource, [Katariya, Figure 1, the “tasks” that are identified by the “task reasoning system 130” are mapped to the “plurality of task owner resources” and the “task reasoning system 130” decides which task of the plurality of tasks pertains to the input received from the user.  See Figure 6D for a list of tasks provided to the user by the “task reasoning system 118”/”task owner resource” of the Claim.  “[0061] … Receiving the identified likely tasks from task reasoning system 130, along with the slot values, is indicated by block 514 in FIG. 6A, and presenting those tasks for confirmation by the user is indicated by block 516.”  See also:  “[0061] Once task reasoning system 130 has received the speech recognition result, it performs task routing by selecting the most appropriate task given the speech recognition input. … A list of the N most likely tasks, along with filled slots (to the extent they can be filled) is provided back from task reasoning system 130 back to runtime component 114….”    “A semantic and speech component provides a user interface for interaction with a user or author, and handles interactions with speech subsystems and semantic subsystems, so the user or author is not required to know the idiosyncrasies of each of those subsystems.”  Abstract.]
a process flowchart providing a process flow [Katariya, Figure 3A shows how a task is defined by the programmer and shows how a process flow is set up during the definition of the task, “[0010] FIG. 3A is a flow diagram illustrating how the system shown in FIG. 1 operates to define tasks with associated grammars and dialogs.”  The “parameter data” are the "slot responses" that are collected in steps 286 of Figure 3A.  In Figure 7A which expands block 518 of Figure 6A the task that has been defined in Figure 3A and identified and received in block 514 of Figure 6A is being implemented and thus its “process flow” has been received when “identify next slot in dialog 606” occurs.  The process flow determines which slot is next. See [0064].]
for collection of information that is needed for the task owner resource to execute the task, [Katariya, the “task reasoning system 130” was mapped to the “task owner resource” of the Claim that finds the appropriate task according to the user input.  Further, the "task reasoning system 130” of Katariya is the application/program that executes the task.  During runtime the “runtime component 114” contacts the “task reasoning system 130” to get the information required for executing the task (See [0063] below).  Additionally, Figure 8 shows “program modules 846” which include subsystem 110” which in turn includes the “task reasoning system 130.”  (See “[0086] … other program modules 846 (which is where component 120 and subsystem 104-110 are shown,…”.)   “[0063] The confirmed task, along with its slot values, are presented back to task reasoning system 130 which performs dialog management in order to fully perform the task, if possible. Performing dialog management is indicated by block 518 in FIG. 6A and is described in greater detail below with respect to FIGS. 7A-7H. Briefly, for instance, once a task has been identified and confirmed, runtime component 114 conducts dialog management by accessing task reasoning system 130, to fill the various slots in the task such that the task can be completed.”  “[0081] Embodiments may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Some embodiments are designed to be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote computer storage media including memory storage devices.”]
wherein the task owner resource is independent of a conversational understanding system that executes a task state tracking of the parameter data; [Katariya, Figure 1, Tasks identified by “task reasoning system 130" which is part of the “semantic framework 110” are mapped to the “task owner resources” of the Claim and because the “task reasoning system 130” is independent of “grammar generator 104,” “speech recognizer 106,” and “speech synthesizer 108,” so are the tasks.  See [0019]. “Task owner resource” of the Claim is mapped to the tasks identified or identifiable by the “task reasoning system 130" and they may be independent of the “runtime application 122” or “runtime component 114” that “executes the task tracking."  “[0029] … Semantic framework 110 also illustratively includes a task reasoning system that conducts dialog management given a textual input and that operates to bind to external methods under desired circumstances, as described in greater detail below.”]  
creating a data exchange task definition, wherein the data exchange definition adapts the process flow chart for the task state tracking by the conversational understanding system based on a state of a dialogue with a user computing device, and [Katariya, Figure 1, "task definition system 120."  Figure 2A and Figure 3A show the creation of the dialog interface and Figure 4 shows binding the generated interface to a runtime method:  “[0008] FIG. 2A is a flow diagram illustrating how the system of FIG. 1 receives prompts and responses and generates grammars.”  Figure 2B shows the user interface for creating it.  “[0008] [0010] FIG. 3A is a flow diagram illustrating how the system shown in FIG. 1 operates to define tasks with associated grammars and dialogs.”  Figures 3B-3G show the screens for receiving inputs required to generate a task.  “[0012] FIG. 4 is a flow diagram illustrating how the system of FIG. 1 binds tasks or dialogs to runtime methods.”]
wherein the creating comprises: 
generating a per-turn policy for interacting with the user computing device based on the state of the dialogue and an evaluation of the process flow chart; and Katariya, Figure 3A and Figures 3B to 3G showing the receiving of the slot prompts and their associated responses from the Author in order to generate the grammar for the dialog.  Each prompt and then the reply to the prompt teaches a turn in the speech.  The interaction with the User is shown in Figures 5 and 6A. Figure 7A expands block 518 of Figure 6A.  “[0020] … The author or authoring tool communicates with authoring component 112 through the authoring interface 116 in order to develop a speech related application, such as a dialog system.”  “[0021] In order to accomplish the desired functionality of the speech related application, the author will often be required to input prompts and associated expected user responses, along with tasks, dialogs, possibly cascaded dialogs and confirmations. Each of these is described in greater detail below. …”  “[0049] Thus, in accordance with one embodiment, authoring component 112 generates a suitable authoring interface 116 to allow an author to specify a cascaded dialog, with prompts and responses. The cascaded dialog is simply an additional mechanism by which to seek the slot values associated with the task. Generating the UI to receive the cascaded dialog is indicated by block 290 in FIG. 3A and receiving the cascaded dialog is indicated by block 292.”  “[0014] FIG. 6A is a flow diagram illustrating one exemplary runtime operation of the system shown in FIG. 1.”]
storing the data exchange task definition for recall to assist the conversational understanding system in the task state tracking. [Katariya, Figure 4A, the grammar/”data exchange task definition” that is generated has to be stored in order to be “Receive and Load Computer Grammars in Speech Recognizer 504."  "Load" is loading from storage.  "[0057] Grammar generator 104 compiles the grammars associated with the information provided to it, and those grammars are provided back to runtime component 114 where they are loaded into speech recognizer 106. Receiving and loading the complied grammars is indicated by block 504 in FIG. 6A.”  Figure 6A step “Provide identified likely task with available slot values 514” is an example of “task tracking” of the Claim because it finds where in the task grammar the Dialog is.  Figure 7A has similar parts:  “identify next slot in the dialog 606.”  This means that the states of the dialog must be tracked.  The back and forth is done through the speech interface, i.e. is Conversational, "[0064]  . Next, grammar generator 104 compiles the grammars and provides them back to runtime component 114, which loads them into speech recognizer 106. This is indicated by block 604 in FIG. 7A.”  “[0066] …In order to confirm the slot value, component 114 plays an audio confirmation prompt "Are you sure you want to fly to Boston?" as shown graphically in box 702 in FIG. 7B. The user then enters a confirmation value by simply saying "yes" or "no" or another response.”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katariya in view of Baldwin (U.S. 8073681).
Regarding Claim 2, Katariya does not mention whether or not the input data are sharable among various task grammars.  
Baldwin teaches:
2. The method according to claim 1, further comprising: 
identifying one or more data representations that are sharable from the data exchange task definition, and [Baldwin, Figure 3, “shared knowledge 305.”  “FIG. 3 is an exemplary block diagram of a cooperative conversational model according to one aspect of the invention.”  Col. 7, lines 1-3.  “According to one aspect of the invention, shared knowledge 305 includes both short-term and long-term knowledge about incoming data. ….”  Col. 13, lines 32-37.  “As described above, shared knowledge 305 may be used to populate Intelligent Hypothesis Builder 310, such that a user and a voice user interface may share assumptions and expectations such as topic knowledge, conversation history, word usage, jargon, tone (e.g., formal, humorous, terse, etc.), or other assumptions and/or expectations that facilitate interaction at a Human-to-Machine interface.”  Col. 14, lines 25-30. ]
sharing the one or more data representations for use in generation of another data exchange task definition that relates to task state tracking for information needed for execution of another task. [Baldwin, “In one implementation, a cooperative conversation may take incoming data (shared knowledge) 305 to inform a decision (intelligent hypothesis building) 310, and then may refine the decision and generate a response (adaptive response building) 315.”  Col. 13, lines 26-30.  “Rather, the context determination process may track conversation topics and attempt to fit a current utterance into recent contexts, including switching between contexts as tasks are completed, partially completed, requested, etc. The context determination process may identify one or more context domains for an utterance by defining a collection of related functions that may be useful for users in various context domains. Moreover, each context domain may have relevant vocabularies and thought collections to model word groupings, which when evaluated together, may disambiguate one context domain from another.”  Col. 4, lines 2-9.]
Katariya and Baldwin pertain to conversational systems (see Baldwin, Col. 2, lines 4-30 for a description of system of Baldwin and the overlap of functions with the system of Katariya) and it would have been obvious to combine the shared knowledge feature of Baldwin which uses the data marked as shared knowledge simultaneously with its various tasks and grammars of the conversational system with the system of Katariya which does elaborate on data sharing between tasks or grammars for various tasks in order to provide more economy of input to the overall combination and as combining prior art elements according to known methods to yield predictable results or use of a known technique to improve similar devices, methods, or products in the same way.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  (Baldwin, “According to another aspect of the invention, the conversational speech engine may include a context determination process that determines one or more contexts for a request to establish meaning within a conversation. The one or more contexts may be determined by having one or more context domain agents compete to determine a most appropriate domain for a given utterance. Once a given domain "wins" the competition, the winning domain may be responsible for establishing or inferring further contexts and updating short-term and long-term shared knowledge. …. Moreover, the context determination process may infer intended operations and/or context based on previous utterances and/or requests, whereas existing systems consider each utterance independently, potentially making the same errors over and over again.  For example, if a given interpretation turns out to be incorrect, the incorrect interpretation may be removed as a potential interpretation from one or more grammars associated with the speech recognition engine and/or from possible interpretations determined by the conversational speech engine, thereby assuring that a mistake will not be repeated for an identical utterance.”  Col. 3, lines 40-64.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Katariya.
Regarding Claim 3, Katariya teaches:
3. A method comprising: 
receiving, from a user computing device, a query that includes a request for execution of a task; [Katariya, Figure 1, the “Runtime Interface 124” of the “User/Runtime Application 122” is where a User as opposed to an Author provides his input to the system and the User input is generally a “request” for performing a task.  In Figure 6A, the system is receiving input from the User and the input of the “Request” by the “User” occurs at "Send Speech Input from User to Speech Recognizer 508." “[0014] FIG. 6A is a flow diagram illustrating one exemplary runtime operation of the system shown in FIG. 1.”  “[0023] Runtime component 114 also generates a runtime interface 124 (such as an API or GUI) that is exposed to runtime application 122 (or a user of application 122) such that runtime information can be input to runtime component 114 in semantic/speech component 102. Based on the runtime inputs, runtime component 114 may access speech recognizer 106 to recognize input speech, or it may access speech synthesizer 108 to generate audible prompts to the user. Similarly, runtime component 114 illustratively accesses task reasoning system 130 in semantic framework 110 to identify tasks to be completed by runtime application 122, and to fill slots in those tasks and also to conduct dialog management in order to accomplish those tasks.” ]
creating a data exchange task definition to assist a conversational understanding system in managing task state tracking for information needed for task execution, [Katariya teaches that the “authoring component 112” that communicates with an “author 118” on one side and a “task definition system 120" on another side to create and define a task that includes a dialog between the task and the user/customer. , Figure 1, "task definition system 120."  Figure 2A and Figure 3A show the creation of the dialog interface and Figure 4 shows binding the generated interface to a runtime method:  “[0008] FIG. 2A is a flow diagram illustrating how the system of FIG. 1 receives prompts and responses and generates grammars.”  Figure 2B shows the user interface for creating it.  “[0008] [0010] FIG. 3A is a flow diagram illustrating how the system shown in FIG. 1 operates to define tasks with associated grammars and dialogs.”  Figures 3B-3G show the screens for receiving inputs required to generate a task.  “[0012] FIG. 4 is a flow diagram illustrating how the system of FIG. 1 binds tasks or dialogs to runtime methods.”]
wherein the creating comprises: 
generating a per-turn policy for interacting with the user computing device based on a state of the dialogue with the user computing device and an evaluation of a process flow chart that is received from a task owner resource; and [Katariya, Figure 1, the “author/authoring tool 118” determines the process flow of the task for “Task Definition System 120” as shown in Figures 2A and 3A.  Then, during runtime, the User input determines where in task process the task is and provides appropriate responses.  The “expected user responses” that are pre-determined by the author teach the “per-turn policy" of the Claim:  “[0021] In order to accomplish the desired functionality of the speech related application, the author will often be required to input prompts and associated expected user responses, along with tasks, dialogs, possibly cascaded dialogs and confirmations. … Authoring component 112 also interacts with task definition system 120 to further define the tasks based on the information input through authoring interface 116, by the author or authoring tool 118. …."  In Figure 7A, “identify next slot in dialog 606”, for example, is according to the process flow which is according to a "per-turn policy" of the application.]
outputting, to the user computing device, a response to the query based on application of the per-turn policy. [Katariya, moving from slot to slot and presenting the slot to be filled as in Figure 7A or 7B is a type of presenting a query to the user and asking him to respond to it, for example by specifying that Boston is the departure city.  Figure 7B, Boston is the "response" that the user inputs in response to the query "Arrival City."]

Regarding Claim 5, Katariya teaches:
5. The method according to claim 4, further comprising: 
detecting the task based on input processing of the query; and [Katariya, Figure 6A, “send speech input from user to speech recognizer 608,” to “receive recognition result 510” to “provide recognition result to task reasoning system 512" to “receive identified likely task with available slot values 514.”  This could be the query.] 
identifying the process flow chart, provided by the task owner resource, that is associated with the detected task. [Katariya, Figure 6A, “perform dialog management 518” which is expanded in Figure 7A.  Once the task is identified, the slots to be filled for the task and the turns in the speech are associated with the task and are identified.  "[0061] … Receiving the identified likely tasks from task reasoning system 130, along with the slot values, is indicated by block 514 in FIG. 6A, and presenting those tasks for confirmation by the user is indicated by block 516. “   “[0064] Therefore, once the task has been identified, runtime component 114 sends the responses for the dialog (e.g., display responses to the slot prompts) associated with the task to the grammar generator 104 such that the grammar rules can be generated and compiled and loaded into speech recognizer 106….”  The grammar rules identify the process flow of the task.]

Regarding Claim 6, Katariya teaches:
6. The method according to claim 3, further comprising: 
receiving a subsequent query for the dialogue; [Katariya, in this Claim the “query” is mapped to the intermediate slot filling parameter values that are provided by the User.]
outputting a subsequent response to the subsequent query based on application of the per-turn policy of the data exchange task definition. [Katariya, for each slot value that is filled, it become a turn for the system to prompt the user for further information.  This is shown by the “cascaded dialog” of Figure 7A when each query/entry by the User requires a further query/entry in order for all the slots to be filled and according to the "compiled grammars" loaded at 604.]

Regarding Claim 9, Katariya teaches:
9. The method according to claim 3, wherein the data exchange task definition is dynamically generated during processing of the query. [Katariya, the “processing of the query” pertains to “runtime" operations and the "runtime component 114” compiles the relevant grammar for runtime according to the input/query by the User.  The selection of the appropriate grammar is by the "task reasoning system 130" and is based on User input/query.  “[0022] Once the speech related application has been authored. It can be run in system 100 as a runtime application 122. Runtime component 114 in semantic/speech component 102 interacts with grammar generator 104 such that grammar generator 104 compiles the grammars necessary for runtime application 122. Those grammars are loaded into speech recognizer 106 by runtime component 114.”  “[0023] Runtime component 114 also generates a runtime interface 124 (such as an API or GUI) that is exposed to runtime application 122 (or a user of application 122) such that runtime information can be input to runtime component 114 in semantic/speech component 102. Based on the runtime inputs, runtime component 114 may access speech recognizer 106 to recognize input speech, or it may access speech synthesizer 108 to generate audible prompts to the user. Similarly, runtime component 114 illustratively accesses task reasoning system 130 in semantic framework 110 to identify tasks to be completed by runtime application 122, and to fill slots in those tasks and also to conduct dialog management in order to accomplish those tasks.”]

Regarding Claim 10, Katariya teaches:
10. The method according to claim 3, 
wherein the per-turn policy is applicable to evaluate one or more of a plurality of turns in the dialogue, and [Katariya provides a selection of options and seeks the selection of one option from the User.  See, e.g., Figures 6D and 6E.]
wherein the response is generated based on application of the per-turn policy of the data exchange task definition. [Katariya Figure 6E, task 1 is selected which is “Make Flight Reservations” and this is the task that will be performed.  “19. A method of running a speech related application, comprising: generating, at a single speech and semantic component, a user interface configured to receive a user input indicative of a desired task in the speech related application to be performed, the task requiring processing by both a speech subsystem and a separate semantics subsystem; and conducting, with the single speech and semantic component, interactions, not expressly specified by the user, with the speech subsystem and the semantics subsystem, to perform the desired task.”]

Regarding Claim 11, Katariya teaches:
11. The method according to claim 3, 
wherein the information needed for task execution is provided by the task owner resource in the process flow chart, [Katariya, the “Task reasoning system 130”/ “task owner resource” determines the flow of the task.]
wherein the information comprises parameter data that is to be collected to enable the task owner resource to execute the task, and [Katariya, the input by the Author includes slots and possible values for filling the slots. See Figures 3B to 3G.]
wherein the conversational understanding system determines when and how to request the parameter data during the dialogue by using the data exchange task definition. [Katariya, the “task definition system 120”/ “data exchange task definition” developed by the “Semantic Framework 110”/ “conversational understanding system” determines which data to request from the User during a dialog with the user.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katariya and in view of Gruber (U.S. 2012/0016678).
Regarding Claim 7, the “confirmation” of Katariya overrides some of the selections provided by the grammar.  “[0013] FIG. 5 is a flow diagram illustrating how the system shown in FIG. 1 generates confirmations with associated responses and grammars.”  
Gruber teaches:
7. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of the processing flow chart, and [Gruber, under “Procedure Ordering” of [0767] see:  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog. This allows the system to guide the user when searches are over-constrained, by using the ordering to determine which constraints should be relaxed. For example, if the user gave constraints on cuisine, proximity, recommendation, and food item, and there were no fully matching items, the user could say that food item was more important than recommendation level and change the mix so the desired food item matches were sorted to the top.”]  
wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. [Gruber, the override is for relaxing the constraints selected by the user.  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog. This allows the system to guide the user when searches are over-constrained, by using the ordering to determine which constraints should be relaxed. ….”  “[0939] In various embodiments, different types of suggestions may be provided. Examples of suggestion types include: [0940] options to refine a query, including adding or removing or changing constraint values; [0941] options to repair or recover from bad situations, such as "not what I mean" or "start over" or "search the web"; [0942] options to disambiguate among; [0943] interpretations of speech; [0944] interpretations of text, including spell correction and semantic ambiguity; [0945] context-specific commands, such as "show these on a map" or "send directions to my date" or "explain these results"; [0946] suggested cross-selling offers, such as next steps in meal or event planning scenarios; [0947] options to reuse previous commands, or parts of them.”]

Katariya and Gruber pertain to conversational methods of planning and performing tasks and it would have been obvious to combine the override of Gruber with the system of Katariya in order to provide for relaxation of the some of the grammar rules by the user during runtime and as combining prior art elements according to known methods to yield predictable results or use of a known technique to improve similar devices, methods, or products in the same way.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 

Regarding Claim 8, Katariya does not but Gruber teaches:
8. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of the processing flow chart, and [Gruber, under “Procedure Ordering” of [0767] see:  “[0771] In one embodiment, the user may override the default criteria ordering in the dialog….”]
wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. [Gruber, in the situations where some of the constraints are inferred and not explicit, Gruber modifies the language of the prompt to provide the inferred constraint for user confirmation or override.  This is done for any task so it covers first or second queries.  “[1010] In one embodiment, assistant 1002 infers constraints under certain situations. That is, for constrained selection tasks, not all constraints need be mentioned explicitly in the user input; some can be inferred from other information available ….”  “[1015] In cases where the assistant 1002 infers constraint values, it may also offer these assumptions as suggestions for the user to overrule. For example, it might tell the user "I assumed you meant around here. Would you like to look at a different location?"”]
Katariya/Healey and Gruber pertain to conversational methods of planning and performing tasks and it would have been obvious to combine the change of the prompt to accommodate an overrule of inferred constraints by the User of Gruber with the system of Katariya/Healey in order to provide for relaxation of the some of the grammar rules and constraints by the system by permitting the system to infer some of the constraints and still come up with the intended constraint because the User gets to overrule the unintended constraints and as combining prior art elements according to known methods to yield predictable results or use of a known technique to improve similar devices, methods, or products in the same way.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Katariya.
Regarding Claim 12, Katariya teaches:
12. A system comprising: 
at least one processor; and [Katariya, Figure 8, “processing unit 820.”]
a memory operatively connected with the at least one processor storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: [Katariya, Figure 8, “system memory 830" and “remote computer 880” which would include its own memory.]
receiving a query that includes a request for execution of a task, [Katariya, Figure 1, the “Runtime Interface 124” of the “User/Runtime Application 122” is where a User as opposed to an Author provides his input to the system and the User input is generally a “request” for performing a task.  “[0014] FIG. 6A is a flow diagram illustrating one exemplary runtime operation of the system shown in FIG. 1.”  The input of the “Request” by the “User” occurs at "Send Speech Input from User to Speech Recognizer 508."  "[0060] ... FIG. 6C shows that the user has responded "I want a flight to Boston"…..”]
accessing a data exchange task definition that enables a conversational understanding system to generate a policy for task state tracking based on a state of a dialogue with the system, [Katariya, Figure 1, "task definition system 120."  Figure 2A and Figure 3A show the creation of the dialog interface and Figure 4 shows binding the generated interface to a runtime method:  “ [0010] FIG. 3A is a flow diagram illustrating how the system shown in FIG. 1 operates to define tasks with associated grammars and dialogs.”  Figures 3B-3G show the screens for receiving inputs required to generate a task.]
generating, using the data exchange task definition, a per-turn policy for interacting with the system based on the state of the dialogue and an evaluation of a process flow chart provided by a task owner resource, [Katariya, Figure 1, the “author/authoring tool 118” determines the process flow of the task for “Task Definition System 120” as shown in Figures 2A and 3A.  Then, during runtime, the User input determines where in task process the task is and provides appropriate responses.  The “expected user responses” that are pre-determined by the author teach the “per-turn policy" of the Claim:  See [0021].  In Figure 7A, “identify next slot in dialog 606”, for example, is according to the process flow which is according to a "per-turn policy" of the application.]
generating a response for the query based on application of the per-turn policy of the data exchange task definition, and  [Katariya, Moving from slot to slot and presenting the slot to be filled as in Figure 7A or 7B is a type of generating a response based on the per-turn policy.  For example asking the user to specify what date and what time he wants to fly to Boston.]
outputting the response for display. [Katariya, Figure 7C, “Are you sure you want to fly to Boston?" is one type of output response that the system can provide to the user.  Another type is giving the user the flights that match his requested time slots.]

Claim 13 includes a limitation similar to the limitation of Claim 4 and is rejected under similar mapping.
Claim 14 includes limitations similar to the limitations of Claim 5 and is rejected under similar mapping.
Claim 15 includes limitations similar to the limitations of Claim 6 and is rejected under similar mapping.

Claim 18 includes limitations similar to the limitations of Claim 9 and is rejected under similar mapping but it also includes an additional hardware component.
Regarding Claim 18, Katariya teaches:
18. The system according to claim 12, 
wherein the data exchange task definition is pre-generated before the query is received, and [Katariya, Figure 1, the “task definition” /”task definition system 120” is generated by the “Author/Authoring Tool 118” and the “Authoring Component 112” and then the “Runtime component 114” binds the grammar with the "Task Reasoning System 130" for runtime use by the "User/Runtime Application 122."  Figure 4, binding UI to an external method and Figure 6A, runtime operation, where “receive and load compiled grammars in speech recognizer 504” occurs before “access speech synthesizer to present opening prompt to the user 506.”]
wherein the accessing accesses the data exchange task definition from a storage connected with the system by a distributed network. [Katariya, Figure 1, the "data exchange task definition" /grammar is at the "Task definition system 120" in the "semantic framework 110" and Katariya teaches: "[0081] Embodiments may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Some embodiments are designed to be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote computer storage media including memory storage devices.”  See Figure 8, “remote computer 880” and “remote application programs 885.”]

Claim 19 includes limitations similar to the limitations of Claim 10 and is rejected under similar mapping.
Claim 20 includes limitations similar to the limitations of Claim 11 and is rejected under similar mapping.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katariya in view of Gruber.
Claim 16 includes limitations similar to the limitations of Claim 7 and is rejected under similar mapping.
Claim 17 includes limitations similar to the limitations of Claim 8 and is rejected under similar mapping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659



1. A method comprising: 
receiving, from a task owner resource, a process flowchart providing a process flow for collection of information that is needed for the task owner resource to execute the task, wherein the task owner resource is independent of a conversational understanding system that executes a task state tracking of the parameter data; 
creating a data exchange task definition, wherein the data exchange definition adapts the process flow chart for the task state tracking by the conversational understanding system based on a state of a dialogue with a user computing device, and
wherein the creating comprises: 
generating a per-turn policy for interacting with the user computing device based on the state of the dialogue and an evaluation of the process flow chart; and 
storing the data exchange task definition for recall to assist the conversational understanding system in the task state tracking. 

2. The method according to claim 1, further comprising: 
identifying one or more data representations that are sharable from the data exchange task definition, and 
sharing the one or more data representations for use in generation of another data exchange task definition that relates to task state tracking for information needed for execution of another task. 

3. A method comprising: 
receiving, from a user computing device, a query that includes a request for execution of a task; 
creating a data exchange task definition to assist a conversational understanding system in managing task state tracking for information needed for task execution, wherein the creating comprises: 
generating a per-turn policy for interacting with the user computing device based on a state of the dialogue with the user computing device and an evaluation of a process flow chart that is received from a task owner resource; and
outputting, to the user computing device, a response to the query based on application of the per-turn policy. 

4. The method according to claim 3, wherein the conversational understanding system is independent from the task owner resource. 

5. The method according to claim 4, further comprising: 
detecting the task based on input processing of the query; and 
identifying the process flow chart, provided by the task owner resource, that is associated with the detected task. 

6. The method according to claim 3, further comprising: 
receiving a subsequent query for the dialogue; 
outputting a subsequent response to the subsequent query based on application of the per-turn policy of the data exchange task definition. 

7. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of the processing flow chart, and 
wherein the at least one policy override removes constraints of the process flow to improve the dialogue with the user computing device when outputting the response. 

8. The method according to claim 3, 
wherein the per-turn policy specifies at least one policy override of the processing flow chart, and 
wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. 

9. The method according to claim 3, wherein the data exchange task definition is dynamically generated during processing of the query. 

10. The method according to claim 3, wherein the per-turn policy is applicable to evaluate one or more of a plurality of turns in the dialogue, and wherein the response is generated based on application of the per-turn policy of the data exchange task definition. 

11. The method according to claim 3, 
wherein the information needed for task execution is provided by the task owner resource in the process flow chart, 
wherein the information comprises parameter data that is to be collected to enable the task owner resource to execute the task, and 
wherein the conversational understanding system determines when and how to request the parameter data during the dialogue by using the data exchange task definition. 

Claim 12 includes limitations similar to the limitations of Claim 1 and is rejected under similar mapping.  Additionally:
12. A system comprising: 
at least one processor; and 
a memory operatively connected with the at least one processor storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: 
receiving a query that includes a request for execution of a task, accessing a data exchange task definition that enables a conversational understanding system to generate a policy for task state tracking based on a state of a dialogue with the system, generating, using the data exchange task definition, a per-turn policy for interacting with the system based on the state of the dialogue and an evaluation of a process flow chart provided by a task owner resource, generating a response for the query based on application of the per-turn policy of the data exchange task definition, and outputting the response for display. 

Claim 13 includes a limitation similar to the limitation of Claim 4 and is rejected under similar mapping.
13. The system according to claim 12, wherein the conversational understanding system is independent from the task owner resource. 

Claim 14 includes limitations similar to the limitations of Claim 5 and is rejected under similar mapping.
14. The system according to claim 13, wherein the method, executed by the at least one processor, further comprises: detecting the task based on input processing of the query, and identifying the process flow chart, provided by the task owner resource, that is associated with the detected task. 

Claim 15 includes limitations similar to the limitations of Claim 6 and is rejected under similar mapping.
15. The system according to claim 12, wherein the method, executed by the at least one processor, further comprises: receiving a subsequent query for the dialogue, generating, using the data exchange task definition, a subsequent response for the subsequent query based on application of the per-turn policy of the data exchange task definition, and outputting the subsequent response for display. 

Claim 16 includes limitations similar to the limitations of Claim 7 and is rejected under similar mapping.
16. The system according to claim 12, wherein the per-turn policy specifies at least one policy override of the processing flow chart, and wherein the at least one policy override removes constraints of the process flow to improve the dialogue with the user computing device when outputting the response. 

Claim 17 includes limitations similar to the limitations of Claim 8 and is rejected under similar mapping.
17. The system according to claim 12, wherein the per-turn policy specifies at least one policy override of the processing flow chart, and wherein the at least one policy override modifies language of the response, compared with a proposed response to the query suggested in the process flow chart, in order to improve the dialogue with the user computing device when outputting the response. 

Claim 18 includes limitations similar to the limitations of Claim 9 and is rejected under similar mapping but it also includes an additional hardware component.
18. The system according to claim 12, 
wherein the data exchange task definition is pre-generated before the query is received, and 
wherein the accessing accesses the data exchange task definition from a storage connected with the system by a distributed network. 

Claim 19 includes limitations similar to the limitations of Claim 10 and is rejected under similar mapping.
19. The system according to claim 12, wherein the per-turn policy is applicable to evaluate one or more of a plurality of turns in the dialogue. 

Claim 20 includes limitations similar to the limitations of Claim 11 and is rejected under similar mapping.
20. The system according to claim 12, wherein the information needed for task execution is provided by the task owner resource in the process flow chart, wherein the information comprises parameter data that is to be collected to enable the task owner resource to execute the task, and wherein the conversational understanding system determines when and how to request the parameter data during the dialogue by using the data exchange task definition.